PER CURIAM.
Affirmed. See Sugar v. Blek, 172 So.2d 272 (Fla. 3d DCA 1965) (applying gross abuse of discretion standard in reviewing a trial court’s order vacating a default judgment); Bequer v. National City Bank, 46 So.3d 1199 (Fla. 4th DCA 2010) (same); Geer v. Jacobsen, 880 So.2d 717 (Fla. 2d DCA 2004) (same). See also Renovaship, Inc. v. Quatremain, 208 So.3d 280, 286 (Fla. 3d DCA 2016) (observing: “The most basic requirement of procedural due process is that a party to the litigation must be provided with notice and an opportunity to be heard.” (citing State, Dep’t of Revenue ex rel. Lawson v. Young, 995 So.2d 1080, 1081 (Fla. 1st DCA 2008))).